               Case 19-50130-btb          Doc 83     Entered 03/22/19 17:39:26            Page 1 of 1



 1
 2
                                    UNITED STATES BANKRUPTCY COURT
 3                                         DISTRICT OF NEVADA
 4                                            RENO, NEVADA

 5   In re:                                                    )          Case No. 19-50130-btb
                                                               )          Chapter 7
 6   DC SOLAR SOLUTIONS, INC.                                  )
                                                               )
 7               Debtor(s).                                    )
 8
                     AMENDED APPOINTMENT OF INTERIM TRUSTEE AND TRUSTEE
 9
                             AND DESIGNATION OF REQUIRED BOND
10
                                    CHRISTINA LOVATO of RENO, NEVADA
11
     is hereby appointed Interim Trustee for the estate(s) of the above named debtor(s). Unless a Trustee is
12
     elected at the meeting of creditors to be called pursuant to §341 of Title 11, United States Code, in the
13
     above referenced case, the Interim Trustee shall serve as Trustee.
14
15            In order to perform the duties of trustee pursuant to 11 U.S.C. § 704(a), Trustee Christina Lovato

16   is authorized to collect and reduce to money all property of the estate, both real and personal, and to have

17   full and unconditional access to and control of any and all commercial or personal accounts and

18   documents established by, maintained by or funded by the Debtor, including without limitation, freezing
19   accounts, wiring funds to estate’s federal depository, maintaining and transacting business with the
20
     existing accounts, changing the mailing addresses, and obtaining past account and document histories.
21
              This case is covered by the blanket bond for Chapter 7 case Trustees, the original of which is on
22
     file with the Court.
23
                                                               James L. Snyder
24                                                             Acting United States Trustee
                                                               for Region 121
25
26   Dated: March 22, 2019                                     by: /s/ Nicholas Strozza
                                                               NICHOLAS STROZZA
27                                                             Assistant United States Trustee

28   1
      James L. Snyder, Acting United States Trustee for Region 12, is acting in this appointment for Tracy
     Hope Davis, United States Trustee for Region 17, who is recused from the above-captioned case.
